Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-12, 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 27, the phrase “the second connection” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one second connection” is assumed.
In claim 3, line 5, the phrase “a connection” is unclear because it is unclear whether this connection is the first connection or the at least one second connection claimed in claim 1.   
In claim 4, lines 2 and 4, the phrase “the connection” is unclear because it is unclear whether this connection is the first connection or the at least one second connection claimed in claim 1.  

In claim 7, line 3, the phrase “the connection” is unclear because it is unclear whether this connection is the first connection or the at least one second connection claimed in claim 1.   
In claim 8, line 3, the phrase “the second connection” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one second connection” is assumed.
In claim 11, line 2, the phrase “the pump unit” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one pump unit” is assumed.  
In claim 12, lines 5-7, the phrase “the pump unit” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one pump unit” is assumed.  
In claim 15, line 5, it is unclear if “a first pump unit” and “at least one second pump unit” are part of “at least one pump unit” claimed in claim 1 or not.  For the purpose of examination line 5 is read as “wherein the at least one pump unit comprising a first pump unit and at least one second pump unit”.   
In claim 15, line 6, the phrase “at least one powder pump” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one powder pump” is assumed.  

In claim 17, line 3, it is unclear if “a plurality of powder containers” are part of “at least one powder container” claimed in claim 1 or not.  For the purpose of examination, line 5 is read as “wherein the at least one powder container comprising a plurality of powder containers…”
In claim 18, line 3, it is unclear if “a plurality of powder containers” are part of “at least one powder container” claimed in claim 1 or not.  For the purpose of examination, line 5 is read as “wherein the at least one powder container comprising a plurality of powder containers…”
In claim 19, line 3, it is unclear if “a plurality of powder containers” are part of “at least one powder container” claimed in claim 1 or not.  For the purpose of examination, line 5 is read as “wherein the at least one powder container comprising a plurality of powder containers…”
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7-12, 15-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of co-pending Application No. 16/959,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No’ 980 discloses a multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required, wherein the multicolor powder center comprises: a first powder container and at least one second powder container for accommodating coating powder; and at least one pump unit having at least one powder pump comprising a dense phase powder pump or thin stream powder pump, a pressure side of which is fluidly connected or connectable to a powder inlet of a powder spraying device, wherein a suction side of the at least one powder pump is fluidly connected or connectable to either an interior of the first powder container or an interior of the at least one second powder container, wherein the at least one pump unit comprises a docking unit, wherein the docking unit is allocated a vertical guide unit, by means of which the docking unit is vertically movable relative to the at least one powder pump of the at least one pump unit and the first and second powder containers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The closest art of record Fingleton et al (US 6,112,999) discloses (see Figs 9-10) a plurality of powder supply tanks (21A-21C), a plurality of pumps (24A-24C), the purge 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thies (US 8,567,341).
As to claims 1 and 5, Thies discloses (see Fig 1) a multicolor powder center for supplying at least one powder spraying device with different types of coating powder as required, wherein the multicolor powder center comprises: at least one powder container (12) for accommodating coating powder; and at least one pump unit (20) having at least one powder pump, including a dense phase powder pump or thin stream powder pump (see column 3, lines 49-54 and claim 5), a pressure side of which is capable of fluidly connected or connectable to a powder inlet of a powder spraying device (24), wherein the at least one pump unit is allocated a docking unit (item 14 with 
As to claims 3-4, in Thies the powder container (12) comprises at least one intake duct formed in an inlet tube (see Fig 1), which has an intake opening that empties into the interior of the powder container and an oppositely disposed delivery opening which ends at a connection (16), and the suction side of the at least one powder pump can be fluidly connected to the connection of the powder container via the docking unit(where negative pressure is applied by the pump through line 22, head 42 and connector 18 to the container, see column 3, lines 49-53).
As to claim 7, in Thies (see Fig 1) the second connection (16) of the docking unit is of complementary design to a connection of the powder container to the extent of the second connection (18) of the docking unit being able to be connected to the connection of the powder container such that the at least one powder pump (20) of the pump unit can be fluidly connected to a corresponding intake opening of an intake duct allocated to the powder container.
Regarding claims 9-12, Thies discloses a cleaning station (26) is further provided for selectively accommodating residual powder accumulating during cleaning (purging) of the at least one pump unit (independently operable) and/or a line system leading from the pump unit to at least one powder spraying device and/or at least one powder spraying device, including when changing from a first type of powder to a differing second type of powder, wherein the cleaning station is connected to the suction side of the pump unit (20, through head 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thies (US 8,567,341) in view of JP 355080611A.
Thies lacks teaching a self-closing hose coupling in the second connection (18).  However, in conveying powdery material the use of a self-closing hose is known in the art, for instance as taught by JP’611 (see Fig 1 and Abstract ) for a tube 1 wrapping itself.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a self-closing hose coupling in the second connection tube under the condition of no load as taught by JP’611 (see Abstract).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US 8,567,341) in view of Mauchle et al (US 2010/0071616).
Thies lacks teaching a recovery powder recirculation system with a return hose connected to a powder coating booth and the at least one powder container.  Mauchle et al teaches (see Fig 1) the at least one powder container comprises a first powder container and at least one second powder container(14); and wherein the multicolor powder center is allocated a recovery powder recirculation system for refeeding recovery powder (48) into the first powder container and/or the at least one second powder container, wherein the recovery powder recirculation system comprises at least one return hose (44), which is fluidly connected or connectable on one side to a powder coating booth (43) and the first powder container and/or the at least one second powder container for refeeding recovery powder into a respective powder container (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recovery powder recirculation system with a return hose connected to a powder coating booth connected the at least one powder container to efficiently run depositing process in the application coating to workpieces. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US 8,567,341) in view of Fingleton et al (US 6,112,999).
Thies (see Fig 1) the at least one powder container (12) comprises a first powder container and at least one second powder container, but lacks teaching a powder container venting system for venting the first powder container and/or the at least one 

The subject matter of claims 15-19, 22-23 and 26 is not disclosed or taught by Thies alone and or in combination with Mauchle et al, Fingleton et al and/or JP’611.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/